In The
                                  Court of Appeals
                         Seventh District of Texas at Amarillo

                                         No. 07-13-00272-CV


                              IN THE INTEREST OF G.F., A CHILD

                             On Appeal from the 320th District Court
                                      Potter County, Texas
                 Trial Court No. 81,218-D, Honorable Don R. Emerson, Presiding

                                        November 22, 2013

                                 MEMORANDUM OPINION
                      Before QUINN, C.J., and HANCOCK and PIRTLE, JJ.

      Appellant Daisy Flores had her parental rights to G.F. terminated and has

appealed from that order. Appellant’s appointed counsel has filed a motion to withdraw

together with an Anders1 brief wherein she certified that, after diligently searching the

record, the appeal is without merit. A copy of the brief was furnished to appellant who

filed her own response.

      In compliance with the principles enunciated in Anders, appellate counsel

discussed several potential areas for appeal including the sufficiency of the evidence to

support termination under the four statutory grounds found by the trial court and the

      1
          Anders v. California, 386 U.S. 738, 744-45, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967).
finding that termination was in the best interest of the child. However, counsel then

explained how the evidence was sufficient to support each ground as well as the “best

interest” finding.

        Appellant also filed a response in which she sought to be given a second chance

to parent her child. She contended that she was not able to attend the final hearing

because her aunt, who was receiving appellant’s mail, failed to inform appellant of the

hearing date. However, appellant’s counsel attended the hearing on her behalf, and

appellant did not claim that notice was sent to an incorrect address. See In re D.W.,

353 S.W.3d 188, 191-92 (Tex. App.—Texarkana 2011, pet. denied) (finding no abuse of

discretion in failing to grant a new trial when a party did not attend trial since her

attorney had proper notice, she failed to maintain contact with counsel, and she was

uninformed that the case was set for final hearing).

        In addition, we conducted our own review of the record to assess the accuracy of

appellate counsel’s conclusions and to uncover any arguable error pursuant to In the

Interest of AWT, 61 S.W.3d 87, 89 (Tex. App.—Amarillo 2001, no pet.) and Stafford v.

State, 813 S.W.2d 508 (Tex. Crim. App. 1991). In our review, we noted that appellant

appeared through counsel and had the opportunity to defend against the accusations,

present evidence, and cross-examine witnesses. Furthermore, the evidence presented

at trial legally and factually supported at least one ground of termination. 2 See In re

P.E.W., 105 S.W.3d 771, 777 (Tex. App.—Amarillo 2003, no pet.) (holding that though

        2
          G.F. was removed from appellant at birth because both the child and appellant tested positive
for methamphetamine. Appellant’s four older children had already been removed from the home due to
appellant’s drug use. Several months later, appellant entered a drug treatment program which she
completed, she remained sober for approximately a year, and she substantially completed her service
plan. All five of her children were eventually returned to her. Several months after G.F.’s return,
appellant tested positive for methamphetamine during a drug test. A new service plan was put into effect,
but appellant did not complete many of the services, she admitted that she was using methamphetamine
frequently, and she had no permanent residence or stable employment.

                                                   2
the trial court found several statutory grounds warranting termination of the parent/child

relationship, we need not determine whether each enjoys the requisite amount of

evidentiary support because the decision may be affirmed if the evidence supports the

existence of one ground and illustrates that termination is in the best interest of the

child). The record also contains evidence upon which the trial court could clearly and

convincingly find that termination of appellant’s parental rights was in the best interest of

the child.

       Accordingly, having found no arguable merit to the appeal, we affirm the order of

termination and grant the motion to withdraw.



                                                         Brian Quinn
                                                         Chief Justice




                                             3